Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Claims 1-11 are pending in this application.
Claims 1, 2 and 4 have been amended [7/5/2022].

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. On page 5, paragraph 4-6 of Applicant’s Arguments, Applicant argues reference Kiriyama does not decide whether or not the sheet processing apparatus can execute a processing of the sheet based on the layout data and data for a setting state of the sheet processing apparatus, as recited in claim 1.
Examiner respectfully disagrees, because Kiriyama teaches control section of image forming apparatus detects whether or not image abnormalities are formed in position detection areas (i.e. layout) and if so, detects information on cut-off elimination-scheduled regions hidden by bookbinding (i.e. setting mode) and the like with regards to sheet processing apparatus to notify a user of the image abnormalities detected [Figs 21, 23, par 0084, 0131-0133, 0136-0141, 0145, 0151-0160]. Thus, Kiriyama does teach deciding whether or not the sheet processing apparatus can execute a processing of the sheet based on the layout data and data for a setting state of the sheet processing apparatus, as recited in claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first notification unit (claim 3); output unit (claim 5), acquisition unit (claim 6), second notification unit (claim 6), setting change unit (claim 7), decision unit (claim 8), third notification unit (claim 9), layout data generation unit (claim 10).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Decision unit included in processing job generation apparatus includes a CPU that performs calculation and the like and a storage apparatus deciding whether or not the sheet processing apparatus can execute processing [Fig 1 (21), par 0013, 0020-0022]
First notification unit included in processing job generation apparatus includes a CPU that performs calculation and the like and a storage apparatus for notifying o one or more or all display apparatus, speaker and light emitting apparatus [Fig 1 (22), par 0013, 0020, 0024]
Output unit included in processing job generation apparatus includes a CPU that performs calculation and the like and a storage apparatus that is communicable connected to the sheet processing apparatus [Fig 1 (24), par 0013, 0020, 0025]
Acquisition unit included in processing job generation apparatus includes a CPU that performs calculation and the like and a storage apparatus communicably connected to the sheet processing apparatus for acquiring the state [Fig 1 (25), par 0013, 0020, 0027]
Second notification unit included in processing job generation apparatus includes a CPU that performs calculation and the like and a storage apparatus for notifying o one or more or all display apparatus, speaker and light emitting apparatus [Fig 1 (23), par 0013, 0020, 0024] 
Setting change unit included in processing job generation apparatus includes a CPU that performs calculation and the like and a storage apparatus able to change a setting of the generated processing job using input apparatus [Fig 1 (26), par 0013, 0020, 0028]
Third notification unit included in processing job generation apparatus includes a CPU that performs calculation and the like and a storage apparatus for notifying o one or more or all display apparatus, speaker and light emitting apparatus [Fig 1 (27), par 0013, 0020, 0024, 0029]
Layout data generation unit included in processing job generation apparatus includes a CPU that performs calculation and the like and a storage apparatus for generating and storing the layout data [Fig 1 (28), par 0013, 0020, 0030]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3, 8 and 9 recite the limitation "the decision unit" in lines 2 respectively in each claim.  There is insufficient antecedent basis for this limitation in the claim. Applicant amended “a decision unit” to recite “a hardware processor”, however Applicant did not amend all other dependent claims for antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiriyama (US-2014/0300918).
As to Claim 1, Kiriyama teaches ‘A processing job generation apparatus [Fig 1 (100)] that generates a processing job for a sheet processing apparatus [Fig 1 (400)] based on layout data including at least arrangement information of a product, the sheet processing apparatus being capable of processing according to the processing job a sheet on which a print image including at least one image of the product is printed [Fig 1, par 0060, 0062-0063, 0065, 0074-0077, 0084, 0145 – image forming apparatus includes a control section that creates image data to be formed and processed by a sheet processing apparatus], the processing job generation apparatus comprising: a hardware processor configured to decide whether or not the sheet processing apparatus can execute a processing of the sheet based on the layout data and a data for a setting state of the sheet processing apparatus [Figs 21, 23, par 0084, 0125-0133, 0136-0141, 0145, 0151-0160 – control section of image forming apparatus detects whether or not image abnormalities are formed in position detection areas on a sheet and information on cut-off elimination-scheduled regions hidden by bookbinding and the like with regards to sheet processing to notify a user of the image abnormalities acquired]’.  

As to Claim 2, Kiriyama teaches ‘wherein when it is decided that the sheet processing apparatus can execute the processing of the sheet based on the layout data and the data for a setting state of the sheet processing apparatus, the processing job generation apparatus generates the processing job based on the layout data [par 0133, 0139 – if no image abnormality is detected and/or when abnormalities are made not  to exist by the sheet processing such as being cut off at the cutting section, image forming action can be continued without being stopped]’.  

As to Claim 3, Kiriyama teaches ‘comprising a first notification unit that notifies a decision result decided by the decision unit [Fig 21, par 0084, 0125-0133, 0135, 0145 – control section of image forming apparatus detects whether or not image abnormalities are formed in position detection areas on a sheet and notifies a user]’.  

As to Claim 4, Kiriyama teaches ‘wherein the decision result includes a decision reason in a case where it is decided that the sheet processing apparatus cannot execute the processing of the sheet based on the layout data and the data for a setting state of the sheet processing apparatus [Figs 21, 23, par 0152-0160 – control section of image forming apparatus detects whether or not image abnormalities are formed in position detection areas on a sheet and notifies a user the message of abnormality occurrence and about the content/position of the abnormality]’.  

As to Claim 5, Kiriyama teaches ‘comprising an output unit that outputs the generated processing job to the sheet processing apparatus [Figs 2, 3, par 0060, 0066 – outputting/conveying printed sheets to sheet processing apparatus]’.  

As to Claim 6, Kiriyama teaches ‘comprising: an acquisition unit that acquires information on a setting state of the sheet processing apparatus; and a second notification unit that notifies the acquired information on the setting state [Figs 21, 23, par 0136-0141, 0151-0160 – control section acquires information on cut-off elimination-scheduled regions hidden by bookbinding and the like with regard to sheet processing, and notifying a user of the image abnormality based on the information acquired of the sheet processing]’.  

As to Claim 7, Kiriyama teaches ‘comprising a setting change unit that can change a setting of the generated processing job [par 0133-0137 – when an image abnormality is detected, it is determined if there is a setting to change control of an image forming action and sheet processing action based on the result of abnormality detection by switching states]’.

As to Claim 8, Kiriyama teaches ‘wherein the decision unit decides whether or not the changed processing job is executable by the sheet processing apparatus when the setting of the generated processing job is changed [par 0133-0137, 0147-0151, 0180, 0191 – when an image abnormality is detected and a change control setting is set (i.e. stop of the current job and start of an output-possible subsequent job), determining if image abnormalities exist on a subsequent job]’.  

As to Claim 9, Kiriyama teaches ‘comprising a third notification unit that notifies a decision result decided by the decision unit [Fig 23, par 0133-0137, 0147-0151, 0180, 0191 – when an image abnormality is detected and a change control setting is set (i.e. stop of the current job and start of an output-possible subsequent job), determining if image abnormalities exist on a subsequent job and notifying a user about the change and/or stop]’.  

As to Claim 10, Kiriyama teaches ‘comprising a layout data generation unit that generates the layout data reflecting the changed processing job [par 0063, 0147-0151 – when an image abnormality is detected, and a setting change is set for stopping a current job and starting an output possible job, the control section executes the subsequent job based on image positions (i.e. layout) that would not form image abnormalities]’.  

As to Claim 11, Kiriyama teaches ‘A sheet processing system, comprising: the processing job generation apparatus according to claim 1; and the sheet processing apparatus that processes the sheet according to the processing job generated by the processing job generation apparatus [Figs 1-3, par 0060, 0065-0066 – sheet processing apparatus for perform post processing on sheets printed/read by image forming/reading apparatus/device]’.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677